Citation Nr: 0311750	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  02-00 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an effective date earlier than September 
17, 1998, for the grant of service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than March 7, 
2002, for the award of Dependents' Educational Assistance 
benefits.  

3.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for the residuals of hip 
and neck fractures suffered at a VA facility in December 
1997.

4.  Entitlement to an annual clothing allowance.

5.  Entitlement to special monthly compensation based upon 
the need for the regular aid and attendance of another person 
or housebound status.


WITNESS AT HEARING ON APPEAL

The veteran's spouse


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1964.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating action of the RO 
which granted service connection and assigned a 100 percent 
disability evaluation for PTSD, effective from September 17, 
1998; established basic eligibility for Dependents' 
Educational Assistance (DEA), effective from March 7, 2002; 
and denied the claim for special monthly compensation (SMC).  
The veteran was notified of that decision in March 2002.  A 
notice of disagreement (NOD) as to the effective date of the 
grant of service connection and the denial of SMC benefits 
was received in April 2002.  An NOD as to the effective date 
of the DEA benefits was received in August 2002.  The RO 
issued a statement of the case (SOC) addressing those issues 
in September 2002.  A Substantive Appeal perfecting those 
claims was received in October 2002.  

The veteran has also perfected an appeal from an October 2001 
rating decision by which the RO denied compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 and from a 
September 2002 decision which denied his claim for a clothing 
allowance.  The RO notified the veteran of the denial of the 
1151 claim in October 2001 and an NOD was received in October 
2001.  The RO issued an SOC in January 1992 and the 
substantive appeal was received in February 2002.  In 
September 2002, the RO notified the veteran of the denial of 
the claim for a clothing allowance.  An NOD was received in 
September 2002.  The RO issued an SOC in January 2003 and a 
substantive appeal was received later that same month.  

In March 2003, the veteran's wife appeared at a 
videoconference hearing before the undersigned Veterans Law 
Judge and offered testimony in support of the claims on 
appeal.  It was noted, on the record, there is an Appointment 
of Veterans Service Organization as Representative of record; 
however, the veteran's wife noted that that agreement was not 
valid and she was comfortable representing the veteran's 
claims on her own.  See transcript page 2.  The veteran's 
wife has power of attorney to act on his behalf.  The Board 
notes that the claims file includes a Report of Contact dated 
after the hearing in which the service organization 
identified in the aforementioned agreement indicated that it 
could not represent the veteran because there was no 
appointment signed by him.  

In May 2003, this case was advanced on the docket by order of 
the undersigned Veterans Law Judge pursuant to 38 U.S.C.A. § 
7101 (West 2002) and 38 C.F.R. § 20.900(c) (2002). 

REMAND

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Unfortunately, the record does not include any correspondence 
from the RO specifically addressing the VCAA notice and duty 
to assist provisions as they pertain to the claims currently 
on appeal, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the 
department to explain what evidence will be obtained by whom.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Action by the RO, not the Board, is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  The RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization.  

The record also reflects that additional other development 
may be warranted.  The veteran and his wife filed the claim 
for 1151 benefits in January 2001, claiming that the veteran 
sustained injuries while a patient at a VA hospital in 
December 1997.  With regard to the 1151 claim, the Board 
notes that for such claims filed after October 1, 1997, 
compensation may be awarded for additional disability due to 
VA hospital care, medical or surgical treatment, or 
examination only if the proximate cause of the disability was 
carelessness, lack of proper skill, error in judgment or 
similar instance of fault on the part of the VA in furnishing 
the care, treatment or examination.  The claims file includes 
a January 2001 memorandum from the VA Office of Regional 
Counsel noting that Federal Administrative Tort Claims filed 
by the veteran and his wife had been denied in March 2000.  
It does not appear that all records considered by the 
Regional Counsel in connection with that claim have been 
associated with the claims file.  It is unclear at this point 
what records the veteran may have filed pursuant to the tort 
claim and what records may have been obtained by the Regional 
Counsel.  Further, it is unclear whether the veteran is aware 
that such records have not been provided to the Board.  Given 
the duties imposed by the VCAA, a remand is warranted. 

The Board also finds that the September 2001 VA medical 
opinion (and March 2002 addendum) is inadequate for 
determining the 1151 question on appeal.  The evidence of 
record shows that the veteran did fall while hospitalized.  
He and his wife contend that he suffered residual disability 
from that fall.  The VA opinion noted a scalp laceration as a 
residual of the fall, but did not address the central 
question; that is, whether the fall itself was the result of 
VA treatment.  As such, another opinion is needed.  

Finally, the Board notes that the claims for SMC and for a 
clothing allowance are inextricably intertwined with the 1151 
claim; as such, decisions on those claims must be deferred 
pending adjudication of the 1151 claim.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

While the Board regrets that a remand of these matters will 
further delay a decision on the matters on appeal, such 
action is, nonetheless, necessary to ensure that the veteran 
is afforded full due process of law.  Accordingly, these 
matters are hereby REMANDED to the RO for the following 
actions

1.  The RO should furnish to the veteran 
and his spouse a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claims 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record and specific notice as 
to the type of evidence necessary to 
substantiate those claims.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran provide 
sufficient information to enable it to 
obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the evidence 
if sufficient information and/or evidence 
is provided.  The RO's letter should also 
invite the veteran to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.    

2.  After receiving the veteran's 
response, the RO should assist the 
veteran in obtaining any identified 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO should request that the 
Regional Counsel provide a statement as 
to whether there is any additional 
medical information or pertinent records 
have been generated by their office 
regarding the veteran's tort action 
against the VA (expert medical opinion 
reports, etc.).  Copies of medical 
records already associated with the 
veteran's claims files are not required.  
The response of the Regional Counsel 
should be in writing. 

4.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, or a reasonable time 
period for the veteran's response has 
expired, arrange for the veteran to 
undergo an appropriate VA examination to 
determine the nature and extent of the 
claimed residuals of the December 1997 
fall.  The entire claims file must be 
made available to the physician 
designated to examine the veteran and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should express an opinion as 
to whether the veteran suffered 
additional disability as the result of 
the December 1997 fall.  If the examiner 
determines that additional disability 
resulted from the fall, the examiner 
should express an opinion concerning 
whether such event was reasonably 
foreseeable or not, and/or whether any 
such additional disability may have been 
due to the carelessness, negligence, lack 
of proper skill, error in judgment, or 
some other fault on the part of VA 
personnel.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.

5.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
notification and development, and any 
additional notification and/or development 
deemed warranted, the RO should 
readjudicate the claims of entitlement to 
earlier effective dates for the grant of 
service connection for PTSD and for 
eligibility for DEA benefits; entitlement 
to 1151 benefits; clothing allowance and 
SMC benefits in light of all pertinent 
evidence and legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his wife an appropriate 
supplemental statement of the case (to 
include citation to and discussion of 
VCAA laws and regulations, and clear 
reasons and bases for the RO's 
determinations) and afford the veteran 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JACQUELINE E. MONROE 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




